         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________
                                              )
DAMON IMMEDIATO,                              )
STEPHAN LEVINE, AND                           )
ERIC WICKBERG, on behalf of                   )
themselves and all others similarly situated, )
                                              )
                            Plaintiffs,       )   C. A. No. 1:20-CV-12308-RGS
                                              )
v.                                            )
                                              )
POSTMATES, INC..,                             )
                                              )
                            Defendant.        )
                                              )

                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
                        MOTION TO COMPEL ARBITRATION
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 2 of 22




       In its Motion to Compel Arbitration (Dkt. 17), Defendant Postmates, Inc. (“Postmates”)

seeks to compel Plaintiffs Damon Immediato, Stephen Levine, and Eric Wickberg (“Plaintiffs”)

to individually arbitrate their claims for independent contractor misclassification and related

wage violations. In support of its request, Postmates cites a litany of judicial decisions that have

slowly choked off the ability of workers like the Plaintiffs to proceed collectively on behalf of

their fellow workers. However, these decisions have been under the Federal Arbitration Act

(“FAA”), which does not apply here because Plaintiffs fall under an exception for transportation

workers, see 9 U.S.C. § 1, and Oliviera v. New Prime, Inc., 139 S. Ct. 532 (2019); without the

overlay of federal preemption, Massachusetts law does not allow enforcement of arbitration

agreements containing class action waivers. See infra Part I.

       In addition, Postmates cannot enforce its arbitration agreement against Plaintiffs, since

they actually tried to pursue their claims in arbitration – and were not able to – due to Postmates’

actions. Plaintiffs could not arbitrate their claims with the American Arbitration Association

(“AAA”), as required under Postmates’ agreement (due to Postmates’ flouting the AAA rules),

and Postmates cannot force Plaintiffs to arbitrate with a different arbitration provider they did not

agree to. See infra Part II.

       Finally, the Court also cannot compel arbitration before determining whether an

enforceable contract to arbitrate was actually created between Plaintiffs and Postmates under the

SJC’s recent decision in Kauders v. Uber Technologies, Inc., 486 Mass. 557 (2021). Such a

determination would require the creation of a factual record, for which Plaintiffs would need

discovery.

       All of these issues are for the Court to decide and cannot be delegated to an arbitrator.

For these reasons, the Court should deny Postmates’ motion to compel arbitration.



                                                  1
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 3 of 22




                                          ARGUMENT

I. Plaintiffs Cannot Be Compelled to Arbitrate Their Claims Because They Are Exempt
   from the FAA as Transportation Workers, and Massachusetts Law Would Not Permit
   Enforcement of Postmates Arbitration Clause Containing a Class Action Waiver

    A. The Federal Arbitration Act, 9 U.S.C. § 1, Exempts Plaintiffs and Other Postmates
       Drivers Because They Are Transportation Workers

       Section 1 of the FAA exempts from the Act’s coverage all “contracts of employment of

seamen, railroad employees, or any other class of workers engaged in foreign or interstate

commerce.” 9 U.S.C. § 1. To qualify for the Section 1 exemption from the FAA, an individual

must (1) work for a business pursuant to a “contract of employment,” (2) be a “transportation

worker,” and (3) be “engaged in interstate commerce.” See Harden v. Roadway Package Sys.,

Inc., 249 F.3d 1137, 1140 (9th Cir. 2001) (citing Circuit City Stores, Inc. v. Adams, 532 U.S.

105, 118 (2001)). Postmates’ drivers, such as Plaintiffs, meet all three criteria and are therefore

exempt from the FAA. 1

       As detailed infra, courts in Massachusetts have recently found that workers similar to

Plaintiffs are exempt under the FAA. See Waithaka v. Amazon.com, Inc., 966 F.3d 10 (1st Cir.

2020); Cunningham v. Lyft, Inc., No. 2020 WL 1503220 (D. Mass. March 27, 2020), appeal

pending, Case No. 20-1357 (1st Cir.); Archer v. GrubHub, Inc.., No. 1984CV03277-BLS1

(Mass. Super. Ct. Jan. 11, 2021) (attached as Exhibit A).

       First, Postmates drivers qualify for the Section 1 transportation worker exemption from

the FAA because they work for Postmates pursuant to “contracts of employment.” The Supreme

Court has held that this exemption applies regardless of whether the contract in question


1
       This issue must be decided by the Court, not delegated to an arbitrator, as the Supreme
Court expressly held in in Oliveira, 139 S. Ct. at 534.


                                                 2
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 4 of 22




classifies the workers as “independent contractors”, holding that these contracts fall within the

exception because “the [FAA]'s term ‘contract of employment’ refers to any agreement to

perform work” Oliveira, 139 S. Ct. 534. Thus, for purposes of determining whether Postmates

drivers can be subject to arbitration under the FAA, the Court need not even delve at this

juncture into the question of whether the drivers actually are employees or independent

contractors, because the Section 1 exemption applies either way.

       Second, Postmates drivers like Plaintiffs are “transportation workers” within the meaning

of Section 1 because they are workers whose primary duty is to physically transport goods, and

Postmates’ primary purpose is to transport goods – namely, food and other goods from

restaurants and stores. See, e.g., Int’l Broth. of Teamsters Local Union No. 50 v. Kienstra

Precast, LLC, 702 F.3d 954, 957 (7th Cir. 2012) (holding truck drivers who delivered goods are

transportation workers); Lenz v. Yellow Transp., Inc., 431 F.3d 348, 351 (8th Cir. 2005) (stating

that individuals who drive delivery trucks for a company in the transportation industry are

“indisputably … transportation worker[s]”); Hill v. Rent-A-Ctr., Inc., 398 F.3d 1286, 1289 (11th

Cir. 2005) (“The emphasis, therefore, was on a class of workers in the transportation industry,

rather than on workers who incidentally transported goods ….”). Here, the sole purpose of the

drivers’ work for Postmates is to transport goods (i.e. food and other goods). See, e.g., Seven-

Up/RC Bottling Co. of S. Cal. v. Amalgamated Indus. Workers Union, Local 61, NFIU/LIUNA,

183 F. App’x 643, 643–44 (9th Cir. 2006) (drivers delivering sodas were exempt from the FAA

pursuant to Section 1).

       Likewise, Postmates’ primary function is plainly the transportation of goods; as set forth

in Plaintiffs’ Complaint, Postmates’ website homepage advertises that it offers “Food, drinks,

groceries, and more available for delivery”, and boasts “We deliver more than dinner. Need



                                                 3
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 5 of 22




another charger? Kitchen staples? Party supplies? We’ve got everything you need available for

delivery within an hour.” See Dkt. 1-1 Exhibit A at ¶ 11. It is plain that the main service being

offered by Postmates to restaurants, stores, and customers alike is delivery. 2 Accordingly,

Postmates is a transportation company because its main purpose is to transport orders from

restaurants and stores to customers. 3

       Finally, Postmates drivers are engaged in interstate commerce because they transport

goods in the flow of interstate commerce. See Circuit City, 532 U.S. at 121 (noting that the

phrase “engaged in interstate commerce…means engaged in the flow of interstate commerce”

and “denotes only persons or activities within the flow of interstate commerce”) (quotation

marks and citations omitted). When drivers such as Plaintiffs transport goods to customers,

which largely originated out of state, the drivers are undoubtedly “engaged in interstate

commerce.” 4 In accordance with this principle, the First Circuit has held that:


2
        Though some courts have mused in dicta that pizza delivery drivers may not be covered
by the exemption, see Hill v. Rent-A-Ctr., 398 F.3d at 1289, and Veliz v. Cintas Corp., 2004 WL
2452851, at *6-7 (N.D. Cal. Apr. 5, 2004), these cases differ from this case because Postmates is
clearly in the delivery business, while pizza restaurants are in the pizza business, and pizza
delivery forms only an incidental, not necessarily core, part of their business.
3
        Plaintiffs expect Postmates to argue that it is not a transportation company but is instead a
“technology” company or “platform”, connecting customers with independent contractor
delivery drivers. This argument has been rejected by other courts considering similar arguments
by such companies as Uber, see, e.g., O'Connor v. Uber Techs., Inc., 82 F. Supp. 3d 1133, 1137,
1141 (N.D. Cal. 2015) (rejecting Uber’s argument that “it is a technology company and not a
transportation company” and instead finding that “Uber is most certainly a transportation
company, albeit a technologically sophisticated one”), and FedEx, see Schwann v. FedEx
Ground Package Sys., Inc., 2013 WL 3353776, at *5 (D. Mass. July 3, 2013), aff'd in part, rev'd
in part on other grounds, 813 F.3d 429 (1st Cir. 2016) (“Whether intended as shorthand for a
more metaphysical purveyor of logistics business entity or not, FedEx advertises that it offers
package pick-up and delivery services and its customers have no reason to believe otherwise.”).
Regardless of the company’s arguments in attempting to redefine itself, there can be no question
that Plaintiffs were transportation workers as they were indisputably delivery drivers.
4
       Postmates may argue that the prepared meals that its drivers deliver are no longer in the
flow of interstate commerce because the interstate journey of raw ingredients that are later
                                                 4
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 6 of 22




       [t]he original meaning of the phrase ‘engaged in ... interstate commerce,’ revealed
       by the FELA precedents, and the text, structure, and purpose of the FAA, all point
       to the same conclusion: … last-mile delivery workers who haul goods on the
       final legs of interstate journeys are transportation workers ‘engaged in ...
       interstate commerce,’ regardless of whether the workers themselves
       physically cross state lines. By virtue of their work transporting goods …
       ‘within the flow of interstate commerce,’ Waithaka and other AmFlex workers are
       ‘a class of workers engaged in ... interstate commerce.’ Accordingly, the FAA
       does not govern this dispute, and it provides no basis for compelling the
       individual arbitration required by the dispute resolution section of the Agreement
       at issue here.

Waithaka, 966 F.3d at 26 (emphasis added) (internal citations omitted) (citing Circuit City, 532

U.S. at 118, 121 S.Ct. 1302). 5 Numerous courts have concurred with the First Circuit that


transformed into prepared meals ends when those ingredients are delivered as inventory for local
restaurants. This argument fails, as a number of courts have recognized that when food products
are transported across state lines, the processing and transformation of the raw goods in the state
in which they are ultimately delivered do not end their interstate journey. See Dean Milk Co. v.
F.T.C., 395 F.2d 696, 714-15 (7th Cir. 1968); Foremost Dairies, Inc. v. F.T.C., 348 F.2d 674,
676-78 (5th Cir. 1965); Glowacki v. Borden, Inc., 420 F. Supp. 348, 351, 353 (N.D. Ill. 1976)
(holding that transformation of pasteurized milk to chocolate milk by adding “sugar, chocolate,
and an emulsifier” did not transform the milk to such a degree as to end its interstate journey);
Scardino Milk Distribs., Inc. v. Wanzer & Sons, Inc., 71 C 693, 1972 WL 498, at *5 (N.D. Ill.
Aug. 11, 1972) (holding that transformation of milk into “four types of cottage cheese, three
types of half & half, vanilla and chocolate ice milk mix and sour cream” did not end the milk’s
interstate journey).
        In any event, Postmates drivers deliver prepared food as well as packaged goods, such as
sodas and other products, that have traveled interstate and have not been altered in any way by
the restaurant and thus are indisputably still in the flow of interstate commerce. See Seven-
Up/RC Bottling Co. of S. Cal., 183 F. App’x at 643–44 (drivers delivering sodas were exempt
from the FAA pursuant to Section 1). Moreover, it is not necessary that all good that the workers
are delivering are in the flow of interstate commerce. See, e.g., Siller v. L & F Distributors, Ltd.,
109 F.3d 765 (5th Cir. 1997) (finding interstate commerce where only “approximately 39% of
the truckloads … contained some out-of-state products”, noting that “even if the hauls contain
only slight amounts of goods traveling in interstate commerce, they will be deemed interstate
commerce in its entirety.”).
5
        At the time Congress enacted the FAA in 1925, case law under the Federal Employers’
Liability Act, (“FELA”), 45 U.S.C. § 51, interpreted the phrase “engaging in interstate
commerce” to include intrastate transportation that was one part of a continuous interstate
journey or had a strong nexus with the interstate journey. See, e.g., Baltimore & O. S. W. R. Co.
v. Burtch, 263 U.S. 540, 542, 544 (1924); Philadelphia & R.R. Co. v. Hancock, 253 U.S. 284,
285 (1920); see also Philadelphia & R R Co v. Polk, 256 U.S. 332, 334 (1921). While ruling on
the FAA exception in Oliveira, the Supreme Court held “[i]t's a fundamental canon of statutory
                                                 5
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 7 of 22




workers may qualify as transportation workers “engaged in interstate commerce” within the

meaning of Section 1, even if they themselves do not cross state lines, but instead transport

goods who cross state lines “within the flow of interstate commerce.” See, e.g., Rittmann v.

Amazon.com, Inc., 971 F.3d 904, 919 (9th Cir. 2020) (holding gig economy last-mile delivery

drivers for Amazon were exempt, even where deliveries occurred entirely within a state); Nieto

v. Fresno Beverage Co., Inc., 33 Cal. App. 5th 274, 281-85 (Cal. Ct. App. 2019), reh'g denied

(Mar. 27, 2019) (intrastate liquor delivery driver who transported items solely within California

found to be exempt under Section 1); Bacashihua v. U.S. Postal Serv., 859 F.2d 402, 405 (6th

Cir. 1988) (postal worker, who made only intrastate deliveries, was engaged in interstate

commerce); Palcko v. AirborneExpress, Inc., 372 F.3d 588, 593-94 (3rd Cir. 2004) (supervisor

who merely supervised drivers making intrastate deliveries in the “Philadelphia area” was

exempt); Cunningham v. Lyft, Inc., 2020 WL 1503220, at *6-7 (holding that plaintiffs who

“facilitate [the] last leg of the journey” are exempt under Section 1); Hamrick v. US Pack

Holdings, LLC, et al., Civ. A. No.6:19-cv-137 (M.D. Fla. August 15, 2019) Dkt. 88, at *4

(holding that delivery drivers who “predominately make local deliveries and rarely cross state

lines in the ordinary course of their employment” were exempt under Section 1). 6 As set forth

further below, this extensive authority builds on the decisions by the Supreme Court at the time



construction that words generally should be interpreted as taking their ordinary ... meaning ... at
the time Congress enacted the statute.”139 S. Ct. at 535.
6
         See also Muller v. Roy Miller Freight Lines, LLC, 23 Cal. App. 5th1056, 1065-69 (Cal.
Ct. App. 2019) (holding that even though Plaintiff truck driver only transported goods within
California and “was not personally transporting goods from state to state, he played an integral
role in transporting those goods through interstate commerce.”); Christie v. Loomis Armored
US, Inc., 2011 WL 6152979, *3 (D. Colo. Dec. 9, 2011) (intrastate currency delivery driver
found to be exempt under Section 1); Ward v. Express Messenger Sys. Inc. dba Ontrac, Civ. A.
No. 1:17 -cv-02005 (D. Co. Jan. 28, 2019), Dkt. 118 (intrastate “last-mile” delivery driver who
worked entirely within Colorado found to be exempt under Section 1).
                                                 6
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 8 of 22




of the FAA’s passage, as well as Supreme Court authority interpreting the Section 1 exemption

itself, all of which makes clear that the phrase “engaged in interstate commerce” refers to

workers who transport goods or passengers “within the flow of interstate commerce.”

       In Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 116 (2001), the Supreme Court

interpreted the phrase “engaged in commerce” in Section 1 of the FAA and noted that phrases

such as “in commerce” or “engaged in commerce” were “often-found words of art….” The

Circuit City Court cited favorably to “a pair of cases decided in the 1974 Term concerning the

meaning of the phrase ‘engaged in commerce’ in § 7 of the Clayton Act”, noting that the court

has “held that the phrase ‘engaged in commerce’…’means engaged in the flow of interstate

commerce…’” Id. at 117 (citing United States v. American Building Maintenance Industry, 422

U.S. 271 (1975) at 283) (emphasis added). Elsewhere, the Circuit City Court again cited Gulf

Oil Corp. v. Copp Paving Co., 419 U.S. 186, 195 (1974), for the proposition that the “phrase

‘engaged in commerce’ ‘appears to denote only persons or activities within the flow of interstate

commerce.’” Id. at 117–18 (emphasis added); see also id. at 118 (citing Gulf Oil Corp., 419 U.S.

at 195 (noting that the “engaged in commerce” language “denote[s] only persons or activities

within the flow of interstate commerce—the practical, economic continuity in the generation of

goods and services for interstate markets and their transport and distribution to the consumer.”)).

       Moreover, in interpreting Section 1 of the FAA, the Supreme Court recently noted that

“it’s a ‘fundamental canon of statutory construction’ that words generally should be ‘interpreted

as taking their ordinary ... meaning ... at the time Congress enacted the statute.’” Olivera, 139 S.

Ct. at 539 (quoting Wisconsin Central Ltd. v. United States, 138 S.Ct. 2067, 2074 (2018))

(emphasis added). Here, to be “engaged in interstate commerce” at the time of the FAA’s

passage in 1925 meant generally that one participated in the trafficking of goods or passengers



                                                 7
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 9 of 22




between different states (or countries) 7; however, “interstate commerce” was also understood at

the time to encompass intrastate transportation of goods that were bound for out-of-state or

coming from out-of-state (or even work that did not involve the physical transportation of goods

at all where that work was “so closely related to” interstate transportation “as to be practically a

part of it.”). See Baltimore & O. S. W. R. Co. v. Burtch, 263 U.S. 540, 542, 544 (1924). Thus, a

“class of workers engaged in foreign or interstate commerce” in 1925 would be understood to

include workers transporting goods or passengers within the flow of interstate commerce even if

they themselves did not physically cross state lines (i.e. workers transporting passengers within a

single state as part of a larger interstate journey).

        Following this line of authority interpreting the phrase “engaged in interstate commerce,”

a Massachusetts court recently confirmed Plaintiffs’ argument that “gig economy” delivery

drivers who exclusively delivered meals from restaurants are exempt from the FAA. In Archer

v. GrubHub, the Suffolk County Superior Court concluded that drivers for Postmates’

competitor, GrubHub, were “engaged in interstate commerce” within the meaning of Section 1

because they transported goods within the flow of interstate commerce even when they did not

ever cross state lines. Archer v. GrubHub, Inc.., No. 1984CV03277-BLS1 at 9-14 (Mass. Super.

Ct. Jan. 11, 2021) (Exhibit A). The Archer court relied upon the United States Supreme Court’s

holding in Walling v. Jacksonville Paper Co., 317 U.S. 564 (1943) that “‘[i]nterstate commerce’

encompasses the ‘entire movement of goods until their interstate journey was ended,’ which end

occurs when ‘they reach the customers for whom they are intended.’ To conclude otherwise

would improperly ignore ‘the continuous nature of the interstate transit which constitutes

7
      See Noah Webster, Webster’s Collegiate Dictionary 333 (3d ed. 1918) (defining
“engaged” as “[o]ccupied; employed”); see also The Century Dictionary: An Encyclopedic
Lexicon of the English Language 1929 (1914) (defining “engage,” in relevant part, as “[t]o
occupy one’s self; be busied; take part”).

                                                    8
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 10 of 22




commerce’” to rule that:

       [GrubHub drivers’] job duties … included the transportation and delivery of both
       pre-packaged food items and non-food items to GrubHub’s Massachusetts
       customers with GrubHub’s knowledge and consent. It is undisputed that some
       portion of those pre-packaged food items and non-food items came from
       manufacturers located outside this Commonwealth. It is also beyond dispute that
       the ultimate ‘customers for whom … those items are intended’ are the Grubhub
       customers who consumed or used them. Therefore, the pre-packaged and non-
       food products delivered by Plaintiffs constitute part of the continuous flow of
       ‘interstate commerce,’ and Plaintiffs’ function in physically transporting those
       products to their final destinations necessarily qualifies them as ‘transportation
       workers’ who were ‘engaged in … interstate commerce’ for purposes of the
       exemption contained in Section 1 of the FAA.

Id. at 12. Further, the Archer court cited to the First Circuit’s decision in Waithaka when it noted

that it was not unique “in its conclusion that ‘last mile’ delivery drivers … are exempt from the

provisions of the FAA.” Id. As Postmates drivers’ job duties mirror those of GrubHub drivers

and they both deliver both food and non-food goods, it is clear that Postmates drivers are

engaged within the flow of interstate commerce.

       Postmates attempts to argue that Plaintiffs cannot qualify for the Section 1 exemption

because “[e]very court to address the question has held drivers … like Postmates do not fall

within the transportation worker exemption.” Dkt. 17-1 at 14. As detailed supra, this assertion is

contrary to the First Circuit’s ruling in Waithaka and the numerous other courts that have ruled

that delivery drivers fall within this exception. 8 While Postmates relies heavily on Wallace v.



8
        Postmates attempts to dismiss and distinguish Cunningham v. Lyft, Inc., 2020 WL
1503220, by narrowly tailoring the court’s holding in that case to airports. But the Cunningham
court’s reliance on Walling and Waithaka demonstrate that its ruling was not restricted to goods
traveling to and from an airport. As the Cunningham court relied upon the Supreme Court’s
Walling “holding that goods remain in interstate commerce where there is a practical continuity
of movement” to find that “[p] laintiffs help facilitate that movement, as the … last leg of the
journey … [t]herefore, the Lyft drivers are part of the chain of interstate commerce, enabling
their passengers to leave or enter Massachusetts. As such, the Lyft drivers are similar to
Amazon's last mile delivery driver engaged in interstate commerce in Waithaka.” Cunningham,
450 F. Supp. 3d at 46 (internal citations omitted).
                                                 9
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 11 of 22




Grubhub Holdings, Inc., 970 F.3d 798 (7th Cir. 2020), the court in Archer v. Grubhub correctly

recognized that decision “directly contravene[s] the Supreme Court’s holding in Walling that

goods ‘remain in interstate commerce’ until they reach their ‘final destinations,’ and that workers

who transport such goods solely within state boundaries nonetheless are engaged in ‘interstate

commerce.’” Archer, Ex. A at 13. In addition, Postmates relies on numerous cases that, as shown

by the compelling rationale of Archer, were simply decided incorrectly or are distinguishable.

For example, Postmates also relies on Levin v. Caviar, Inc., 146 F. Supp 3d 1146 (N.D. Cal.

2015), which the Archer court distinguished, noting that “Plaintiffs also delivered pre-packaged

food items and non-food items originating from outside the Commonwealth of Massachusetts

that undeniably form part of the ‘continuous nature of the interstate transit which constitutes

commerce.’ Accordingly, the Court likewise declines to follow Levin and any similarly-reasoned

decisions.” Id. at 14. 9 Here, Postmates drivers deliver include even more prepackaged items than

the GrubHub drivers in Archer, as Postmates advertises itself as a company that delivers all sorts

of products, not just meal delivery from restaurants as GrubHub drivers do. See supra at 4 and

Dkt. 1-1 Exhibit A at ¶ 11.

       Indeed, if the Court were to disagree that Plaintiffs’ work delivering items to customers

involves interstate transportation of goods (and thus agrees with Postmates’ argument that its

business is purely local delivery of goods), then Postmates’ contracts with its drivers would not

even be covered by the FAA, since Section 2 of the FAA limits the FAA's coverage to contracts

       Further, Postmates cites to Austin v. Doordash, Inc., 2019 WL 4804781 (D. Mass. Sept.
30, 2019), to argue that delivery drivers are not a transportation worker. However, Austin
preceded the First Circuit’s ruling in Waithaka, and Plaintiffs submit that was incorrectly
decided, as confirmed by the recent decision in Archer.
9
       The Levin court did not consider or address the question of whether drivers who deliver
prepackaged foods or other goods may fall under the transportation worker exemption to the
FAA.


                                                10
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 12 of 22




related to interstate commerce. While Section 1 of the FAA (as set forth above) exempts from

the FAA’s coverage transportation workers engaged in interstate commerce, Section 2 makes

clear that any contracts must involve interstate commerce even to fall under the coverage of the

FAA in the first place. 10 In Oliveira, the Supreme Court reopened this issue of what constitutes

“interstate commerce” for purposes of Section 2 of the FAA. In New Prime, the Supreme Court

enunciated that the "interstate commerce" requirement in sections 1 and 2 must be defined in

relation to each together. 139 S. Ct. at 537 (“§1 helps define § 2’s terms”). 11

        Because Postmates drivers satisfy all three requirements of the FAA “transportation

worker” exemption from the FAA, the Court may not enforce Postmates’ arbitration clause under

federal law.

     B. Massachusetts Law Prohibits Arbitration Agreements Containing Class Action
        Waivers

        Because the FAA does not apply, the Court must instead look to Massachusetts law,

namely the MAA, Mass. Gen. L. c. 251 § 1, to determine if Postmates’ arbitration agreement is

10
        In other words, pursuant to Section 2 of the FAA, the FAA only pertains to contracts
related to interstate commerce. Section 1 then exempts those contracts that relate to
transportation workers engaged in interstate commerce. If Postmates’ contracts do not even
involve interstate commerce in the first place, then pursuant to Section 2, the FAA does not
apply at all, and arbitration cannot be compelled. See Bradley v. Brentwood Homes, Inc., 398
S.C. 447, 454 (2012) (“[I]n order to activate the application of the FAA, the commerce involved
in the contract must be interstate or foreign.”). Indeed, it is clear that the FAA could not apply to
contracts unrelated to interstate commerce because such regulation would be outside Congress’
power under the Commerce Clause. See Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56 (2003)
(recognizing that the Commerce Clause limits reach of FAA).

11
        Postmates will likely argue that courts noted that “interstate commerce” in Section 2 has
been interpreted more broadly than in Section 1. But that does not mean that “interstate
commerce” must always be found in Section 2, particularly where it is not found in Section 1.
There must be some line drawn as to what constitutes interstate commerce (even for purposes of
Section 2). Moreover, the cases that have held “interstate commerce” in Section 2 to be broader
than the term is used in Section 1 predated Oliveira, where the Supreme Court expressly held
that “interstate commerce” in the two sections must be read in relation to one another.
                                                 11
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 13 of 22




enforceable under state law. Postmates’ agreement expressly provides that if “the FAA does not

apply, the state law governing arbitration agreements in the state in which the Contractor

performs services shall apply.” See Dkt. 17-6 at § 11A(I). Here, that state law is the law of

Massachusetts, where Plaintiffs and the putative class they seek to represent have performed

their work for Postmates. Stripped of the overlay of federal preemption under the FAA,

Massachusetts law prohibits the enforcement of arbitration agreements containing class action

waivers, as a matter of public policy.

       The First Circuit has addressed this exact question, deciding in Waithaka v.

Amazon.com, Inc., 966 F.3d 10, 26 (1st Cir. 2020), that where the FAA does not apply (because

the plaintiffs are exempt from the FAA under the transportation worker exemption), then

Massachusetts law would not allow the enforcement of an arbitration agreement containing a

class action waiver. In Waithaka, the First Circuit recognized that, absent federal preemption,

Massachusetts law does not allow the enforcement of arbitration clauses containing class

waivers, as made clear by the SJC in Feeney v. Dell Inc., 454 Mass. 192 (2009). That principle,

established in Feeney with respect to consumer claims, was extended to employment claims

(including workers classified as independent contractors who contend they were misclassified) in

Machado v. System4 LLC, 465 Mass. 508, 514 (2013)). 12

       Thus, because the Plaintiffs seek to bring claims under the Massachusetts Wage Act and

Postmates’ agreement contains an express class action waiver, Dkt. 17-6 at 11B(II), the

agreement’s class waiver violates Massachusetts public policy and is unenforceable under

12
        In Machado, the SJC held that “where the right to a class proceeding has been waived as
part of an agreement to arbitrate, [AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011)]
interprets the FAA to require enforcement of that class waiver regardless of any State law or
policy to the contrary.” 465 Mass. at 515. In other words, Machado held that where the FAA
applies, it preempts the state law rule against class action waivers in employment agreements.
However, here, the FAA does not apply for the reasons set forth above.

                                               12
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 14 of 22




Feeney and Machado (and Waithaka). Because the agreement specifically says that, if the class

action waiver is not enforced, then a class claim must proceed in court rather than arbitration the

Court must deny Postmates’ motion to compel arbitration. Dkt. 17-6 at 11B(XIII).


II. Postmates Has Waived the Right to Arbitrate

       Even though Postmates’ arbitration agreement is not enforceable against Plaintiffs

because they are exempt from the FAA (as described above), Plaintiffs nevertheless did attempt

to pursue their claims in arbitration prior to filing this lawsuit. Pursuant to Postmates’

agreement, Plaintiffs filed arbitration demands with AAA but were unable to pursue their claims

in arbitration. The AAA closed their cases without allowing them to proceed. Plaintiffs cannot

be bound by an arbitration agreement that Postmates required them to follow but under which

they could not pursue their claims. Further, Postmates cannot now, after the fact, rewrite the

arbitration agreement and force Plaintiffs to engage in arbitration in a way they did not agree to.

       After Plaintiffs filed their demands with AAA, they were informed by the AAA that it

would not administer the arbitrations because Postmates:

       has not complied with [AAA] requests to abide by [AAA]’s Employment Due
       Process Protocol and/or our Employment Arbitration Rules. … [AAA] will not
       administer any employment-related claims involving [Postmates] until such time
       as [Postmates] notifies [AAA] of its intent to abide by the Protocol and Rules.
       Therefore, the AAA declines to administer this matter.

Dkt. 17-9, 17-10, and 17-11. 13 As the Plaintiffs could not proceed with their claims in

arbitration, they filed this current action in court. Now, Postmates asks the Court to rewrite its

agreement (and compel Plaintiffs to arbitrate with a different arbitration provider), so as to


13
       The AAA refused to administer these arbitrations, since Postmates has refused to pay fees
required under the AAA rules. Postmates is more than capable of paying the AAA fees, as
according to public documents filed by Uber Technologies, Inc. (“Uber”), Uber purchased
Postmates for an estimated $2.65 billion on or around July 5, 2020. Exhibit B.
                                                 13
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 15 of 22




require Plaintiffs to arbitrate in a way that was not part of the parties’ agreement. This the Court

cannot do.

      Importantly, “[a]rbitration clauses were not meant to be another weapon in the arsenal for

imposing delay and costs in the dispute resolution process.” Menorah Ins. Co. v. INX

Reinsurance Corp., 72 F.3d 218, 222 (1st Cir. 1995). In its attempt to weaponize this Court,

Postmates misleads this Court by misstating the facts and legal issues. Postmates’ motion

attempts to litigate its dispute with AAA in an effort to draw this Court’s attention away from

AAA’s refusal to administer the Plaintiffs’ arbitrations. Postmates omits that it was its own

actions that caused the AAA to refuse to administer Plaintiffs’ arbitrations. Indeed, Postmates

chose AAA as the arbitration forum, chose AAA’s rules for the arbitration, and now wants to

impose another arbitration provider and another set of rules because its chosen rules were not

favorable to the company when claims were brought against it. Postmates’ failure to abide by its

chosen arbitration forum’s rules forecloses its ability to force Plaintiffs to arbitrate in another

forum with another set of rules (that they never agreed to).

   A. Postmates Has Waived Its Right to Arbitration

       By refusing to abide by AAA’s rules, which Postmates itself required its drivers to agree

to, Postmates has waived its right to compel Plaintiffs to arbitration. The issue of waiver is one

for this Court to decide. Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 11–12 (1st Cir. 2005).

“[P]arties are not free to invoke arbitration rights at any time or under any circumstances. A

party may waive arbitration expressly or implicitly.” In re Citigroup, Inc., 376 F.3d 23, 26 (1st

Cir. 2004). It is well established that a defendant can waive arbitration by acting “inconsistently

with a right to arbitrate.” Id. (in determining whether the party has waived its right to arbitrate,

courts look at “whether the party has actually participated in the lawsuit or has taken other action


                                                  14
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 16 of 22




inconsistent with his right”); see also Marlyn Nutraceuticals, Inc. v. lmprovita Health Products,

Inc., 2008 WL 5068935 (D. Ariz. Nov. 25, 2008) ("Inconsistency usually is found when one

party engages in conduct preventing arbitration ...") (emphasis added). Here, Postmates refused

to pay fees in accordance with AAA’s policies, which led AAA to refuse to arbitrate any further

arbitrations involving Postmates. 14

       Numerous courts have held that where a party fails to pay its share of arbitration costs or

otherwise seeks to frustrate an arbitration, that party cannot enforce the underlying arbitration

agreement. See Brown v. Dillard's, Inc., 430 F.3d 1004, 1010, 1012 (9th Cir. 2005) (finding that

employer “waived its right to arbitrate Brown’s claims” because Brown had attempted to

arbitrate, employer’s actions frustrated the ability to arbitrate, and employee brought suit “as a

last resort”); see also CellInfo, LLC v. Am. Tower Corp., 2020 WL 7024651, at *3 (D. Mass.

Nov. 30, 2020) (“A question may arise … as to whether an arbitration ‘has been had in

accordance with the terms of the agreement,’ 9 U.S.C. § 3, when it has been terminated due to

the nonpayment of a party who has the ability to pay but simply chooses not to. Even if such an

arbitration has been terminated in accordance with the rules governing the arbitration … it may

be contrary to ‘the structure and purpose of the FAA’ to allow a party to an arbitration agreement

to benefit from their intentional noncompliance with an arbitrator's rules.”); Sink v. Aden

Enterprises, Inc., 352 F.3d 1197, 1201 (9th Cir. 2003) (holding that a refusal to stay a proceeding

and compel arbitration was warranted when the corporate defendant “had a fair chance to

proceed with arbitration, but … scuttled that prospect by its non-payment of costs, impeding the

arbitration to the point where the arbitrator cancelled the arbitration.”); Pre-Paid Legal Servs.,
14
        Postmates’ refusal to pay AAA’s fees is not only inconsistent with AAA’s policies but is
a direct breach of Postmates own agreement that reads “Postmates shall pay the arbitrator’s and
arbitration fees and costs, unless applicable law requires otherwise. Notwithstanding applicable
law to the contrary, Postmates shall pay the arbitrator’s and arbitration fees and costs related to
any payment dispute.” Dkt. 17-6 11B(VI).
                                                 15
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 17 of 22




Inc. v. Cahill, 786 F.3d 1287, 1288–89, 1299 (10th Cir.), cert. denied, 136 S. Ct. 373 (2015)

(court did not abuse its discretion in allowing claims to proceed in court where the defendant

compelled arbitration in the first instance and then refused to pay AAA fees because under such

circumstances, “the arbitration ha[d] been had in accordance with the terms of the agreement and

[defendant] was in default in proceeding with such arbitration.”); Garcia v. Mason Contract

Prod., LLC, 2010 WL 3259922, at *1 (S.D. Fla. Aug. 18, 2010) (granting Rule 60(b) motion to

reopen case where defendant compelled arbitration but then failed to pay the required fees,

resulting in the arbitration’s dismissal); Spano v. V & J Nat'l Enterprises, LLC, 2017 WL

3738555, at *12 (W.D.N.Y. Aug. 30, 2017); Nadeau v. Equity Residential Props. Mgmt. Corp.,

2017 WL 1842686 (S.D.N.Y. May 5, 2017) (where defendant did not pay its filing fee and the

AAA administratively terminated the case, plaintiff was permitted to pursue a subsequently filed

class action suit against the defendant because defendant was no longer able to enforce the

arbitration agreement). See also Tillman v. Tillman, 825 F.3d 1069, 1076 (9th Cir. 2016)

(because plaintiff could no longer pursue her claim in arbitration, since her arbitration case was

closed due to her inability to pay fees, she must be allowed to pursue her claims in court).

       Postmates’ failure to pay fees it contractually agreed to pay and its refusal to abide by the

arbitration rules that it selected should not now allow it to demand arbitration under other rules

or with other arbitration providers that the parties did not agree to. This Court cannot rewrite

Postmates’ arbitration agreement in a way that it now wishes it had written the agreement.

   B. AAA as the Arbitration Provider is Integral to Postmates’ Arbitration Agreement;
      Postmates Cannot Now Require Plaintiffs to Arbitrate With a Different Provider


       In its motion, Postmates is asking this Court to rewrite its agreement, and this the Court

cannot do. KKW Enterprises, Inc. v. Gloria Jean's Gourmet Coffees Franchising Corp., 184 F.3d



                                                16
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 18 of 22




42, 52 (1st Cir. 1999) ("Courts may not rewrite the parties' agreements"). Postmates asks the

Court to substitute JAMS under Section 5 of the FAA as an arbitration provider since the AAA

will not administer the arbitration of Plaintiffs’ claims. But Postmates cannot simply force

another arbitration association to be substituted for AAA. First, as explained above, the FAA

does not apply here, because Postmates drivers are transportation workers who are exempt from

the FAA.

       But, in any event, Postmates cannot, after the fact, change its agreement with Plaintiffs in

order to force them to arbitrate with a different provider, who they did not agree to. Arbitration

is precluded when the chosen “forum is an integral part of the agreement to arbitrate, rather than

an ‘ancillary logistical concern.’” Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1222

(11th Cir. 2000). Numerous courts have found that the identification of the arbitrator in the

agreement is an integral part of the agreement. See Moss v. First Premier Bank, 835 F.3d 260,

266 (2d Cir. 2016) (“[T]he district court correctly declined to compel Moss to arbitrate her

claims before a forum to which she did not agree.”); Inetianbor v. CashCall, Inc., 768 F.3d 1346

(11th Cir. 2014) (finding that an arbitration clause that provides “that any Dispute…will be

resolved by Arbitration, which shall be conducted by the Cheyenne River Sioux Tribal Nation by

an authorized representative in accordance with its consumer dispute rules and the terms of this

Agreement” required participation of the named arbitrator); A-1 Premium Acceptance, Inc. v.

Hunter, 557 S.W.3d 923, 928 (Mo. 2018) (en banc) (finding that the language of the agreement

identifying the arbitrator “as the arbitration forum” foreclosed the party from “now look[ing] to

section 5 of the FAA to expand the arbitration promise it extracted.”). Indeed, the Fifth Circuit

held that “the mandatory, not permissive plain language of the arbitration provision evinces a

specific intent of the parties to arbitrate before the NAF” when the parties’ agreement read:



                                                17
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 19 of 22




       You and we agree that any and all claims, disputes, or controversies ... shall be
       resolved by binding individual (and not class) arbitration by and under the Code
       of Procedure of the National Arbitration Forum.... This agreement to arbitrate all
       disputes shall apply no matter by whom or against whom the claim is filed. Rules
       and forms of the NAF may be obtained and all claims shall be filed at any NAF
       office.

Ranzy v. Tijerina, 393 F. App'x 174, 175 (5th Cir. 2010) (emphasis in original). Similar to the

agreement in Ranzy, Postmates’ agreement read:

       [a]ny arbitration shall be governed by the AAA Rules…The arbitration shall be
       heard by one arbitrator selected in accordance with the AAA Rules…The AAA
       Rules may be found at www.adr.org or by searching for “AAA Commercial
       Arbitration Rules” using a service such as www.google.com or by asking
       Postmates to provide a copy.

Dkt. 17-6, Sections 11B(VI) and (VIII) (emphasis added). The mandatory, not permissive plain

language of Postmates arbitration provision evinces a specific intent of the parties to arbitrate

before the AAA. As such, this Court cannot use the FAA to circumvent the parties’ intent to

arbitrate before the AAA.

       Postmates cites Ferrini v. Cambece, 2013 WL 2421717 (E.D. Cal. June 3, 2013), and

Selby v. Deutsche Bank Tr. Co. Ams., 2013 WL 1315841 (S.D. Cal. Mar. 28, 2013), to argue

that “courts have applied Section 5 in a variety of factual scenarios leading to the designated

provider’s unavailability—including where, as here, AAA has declined to administer an

arbitration.” Dkt. 17-1 at 25. But those cases are factually inapposite. In Ferrini, the AAA

declined to arbitrate because the dispute involved a credit card and “AAA decided to no longer

arbitrate credit card disputes.” 2013 WL 2421717, at *3 n. 4. In addition, in Selby, the chosen

arbitration provider was unable to conduct consumer arbitration. 2013 WL 1315841 at 12. As

detailed supra, these cases are unlike this one, as it was only Postmates’ refusal to comply with

the AAA’s rules that led the AAA to decline to administer Plaintiffs’ cases.




                                                 18
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 20 of 22




III. The Court Also Cannot Grant Postmates’ Motion Without Determining whether an
     Enforceable Online Agreement Was Formed Under Massachusetts Law

       Not only must Postmates’ motion be denied because Plaintiffs are exempt from the FAA

and because, despite their effort, they were not able to arbitrate their claims. The motion must

also be denied because there is not yet an adequate record upon which this Court could determine

whether an enforceable agreement to arbitrate was even created.

       The question of whether the parties have agreed to arbitrate is a question of state law.

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Recently, the SJC

announced, for the first time, the standard to be applied under Massachusetts law in determining

when an online agreement was created. In Kauders v. Uber Technologies, Inc., 486 Mass. 557,

572 (2021), the SJC held that, in determining the enforceability of an online contract, a court

must determine “whether there is reasonable notice of the terms and a reasonable manifestation

of assent to those terms.” The Court emphasized that this is a very fact-specific inquiry; “for

Internet transactions, the specifics and subtleties of the ‘design and content of the relevant

interface’ are especially relevant in evaluating whether reasonable notice has been provided.” Id.

at 573 (quoting Meyer v. Uber Techs., Inc., 868 F.3d 66, 76 (2d Cir. 2017). The SJC made clear

that the party seeking to enforce the contract bears the burden to prove both prongs of this

inquiry (reasonable notice and reasonable manifestation of assent). Id. at 572.

       Here, there is not enough of a record for the Court to determine whether the Kauders

standard has been met. In its motion, Postmates has presented only two selectively chosen

screenshots, without actually showing the manner in which Postmates’ agreement was shown to

drivers on the app. See Dkt. 17-2 at 3-4. It is not possible to determine from the incomplete

record whether drivers like Plaintiffs were given reasonable notice of Postmates’ arbitration

provision. The Court cannot find that a valid agreement to arbitrate was formed based on this

                                                 19
        Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 21 of 22




scant presentation. Thus, if the Court does not deny Postmates’ motion based upon either of the

other arguments presented above, the Court must allow Plaintiffs to conduct discovery as to the

manner in which Postmates presented its agreement to drivers, so that an analysis may be made

under Kauders.

                                          CONCLUSION

       For the reasons set forth above, the Court should deny Postmates’ motion to compel

arbitration. Plaintiffs are transportation workers who are exempt under the FAA, and (stripped of

federal preemption) Massachusetts law prohibits enforcement of arbitration agreements, like the

one at issue here, that contain class action waivers. Further, Plaintiffs attempted to arbitrate, but

were not able to, and this Court cannot rewrite Postmates’ arbitration agreement so as to give it

another chance to force Plaintiffs to arbitrate. Finally, it is not clear from the record whether an

enforceable online agreement to arbitrate was formed under Massachusetts law, so discovery

would be needed if the Court does not dispose of this motion on either of the prior two

grounds. 15




15
        If, despite Plaintiffs’ arguments, this Court decides to grant Postmates’ motion, Plaintiffs
request that the Court dismiss their complaint, rather than stay the case, so that they may appeal.
See Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79, 86-87 n. 2 (2000) (“Had the
District Court entered a stay instead of a dismissal in this case, that order would not be
appealable.”); Bercovitch v. Baldwin School, Inc., 133 F.3d 141, 156 n. 21 (1st Cir. 1998) (in
compelling arbitration, “a court may dismiss, rather than stay, a case when all of the issues
before the court are arbitrable.”); Cullinane v. Uber Techs., Inc., 2016 WL 3751652, at *10 (D.
Mass. July 11, 2016), rev'd on other grounds, 893 F.3d 53 (1st Cir. 2018) (“Having determined
in resolving the instant motion that all further issues shall be decided by the arbitrator, nothing
remains for me to decide. A stay is unnecessary to await further developments. Consequently, I
will dismiss the case, with recognition that as a collateral aspect of that disposition, this decision
is immediately appealable to permit plaintiffs a timely opportunity to challenge it if they so
choose.”)


                                                 20
         Case 1:20-cv-12308-RGS Document 21 Filed 02/04/21 Page 22 of 22




Dated:    February 4, 2021
                                             Respectfully submitted,
                                             DAMON IMMEDIATO, STEPHEN LEVINE, and
                                             ERIC WICKBERG, on behalf of themselves and all
                                             others similarly situated,
                                             By their attorneys,


                                             __s/ Shannon Liss-Riordan__________
                                             Shannon Liss-Riordan, BBO #640716
                                             Michelle Cassorla, BBO #688429
                                             Lichten & Liss-Riordan, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             617-994-5800
                                             sliss@llrlaw.com
                                             mcassorla@llrlaw.com



                                CERTIFICATE OF SERVICE

        This will certify that I served a copy of the foregoing document on all counsel, by ECF,
on this date.

Dated: February 4, 2021


                                             /s/ _Shannon Liss-Riordan_________ ____
                                             Shannon Liss-Riordan, Esq.




                                               21
